 Case 1:19-cr-00099-DKW Document 140 Filed 08/07/20 Page 1 of 1                    PageID #: 705


                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII

UNITED STATES
                                                      )      Case. No. 19-00099-DKW-1
                                                      )
                                                      )      ORDER GRANTING MOTION TO
                   Plaintiff,                         )      APPEAR PRO HAC VICE AS TO
                                                      )      ____________________________
                                                             Michael N. Burt
                          vs.                         )
                                                      )
MICHAEL J. MISKE, JR.
                                                      )
                                                      )
            Defendant.                                )
  ______________________________                      )

                                ORDER GRANTING MOTION
                                TO APPEAR PRO HAC VICE

                                        Michael N. Burt
         The Court GRANTS the Motion of ___________________________ to
  Appear Pro Hac Vice.

   Name of Attorney:        Michael N. Burt
   Firm Name:               LAW OFFICE OF MICHAEL BURT PC
   Firm Address:            1000 Brannan Street, Suite 400
                            San Francisco, CA 94103

   Attorney CM/ECF
   Primary email address: mb@michaelburtlaw.com

   Firm Telephone:          415-522-1508
   Party Represented        Michael Miske, Jr.




         IT IS SO ORDERED.
                                     August 7, 2020
         DATED: Honolulu, Hawaii, ___________________________________
